Citation Nr: 0836082	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg and inguinal problems, diagnosed as persistent 
ilioinguinal, genitofemoral and iliohypogastric neuralgias, 
due to VA surgical repair of a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1951 to October 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Prior to the certification of the appeal in January 2008, the 
veteran withdrew his appeal with respect to his claim for a 
higher initial rating for atrophic right testicle with 
reduced sex drive, erections and energy level.  Consequently, 
this claim is not for current appellate review.


FINDING OF FACT

Right leg and inguinal problems, diagnosed as persistent 
ilioinguinal, genitofemoral and iliohypogastric neuralgias, 
have been shown to be the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical providers, and were not 
foreseeable consequences of the veteran's right inguinal 
hernia surgery. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for right leg and inguinal problems, 
diagnosed as persistent ilioinguinal, genitofemoral and 
iliohypogastric neuralgias, due to VA surgical repair of a 
right inguinal hernia, have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  A disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  VA 
regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulation 
implements the current provisions of 38 U.S.C.A. § 1151.  

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b). 




To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be 



completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d).  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

The veteran claims that he has right leg and inguinal 
problems due to surgery performed by VA in June 1997.  He has 
been service connected for atrophic right testicle with 
reduced sex drive, erections and energy level as a result of 
that surgery.  

VA surgical report reveals that the veteran underwent repair 
of a right inguinal hernia on June 26, 1997.  Subsequent 
treatment for testicular problems in 1997 and 1998 are in the 
file.  Additionally, VA treatment on June 30, 1997 shows a 
finding of inguinal pain.  In July 1997, the record shows 
that at follow-up, there was weakness of the posterior floor 
of the inguinal canal.  

In a March 1999 letter from Dr. Ozer, it was reported that 
the veteran was seen by him for problems after having a 
hernia repair.  The examiner did not discuss right leg or 
inguinal problems.  On review of the veteran's file in April 
2000 by a VA physician, there was no mention of right leg or 
inguinal problems.     

In August 2004, a private neurologist, Dr. Bash, stated that 
he had reviewed the pre and post hernia repair medical 
records, a statement by Dr. Ozer, interview of the veteran, 
VA medical records and examinations and medical literature.  
It was stated that the veteran's right leg complications 
consisting of pain in his leg and inguinal region, are 
extremely rare and not reasonably foreseeable and are due to 
one or all of the following: surgical carelessness, 
negligence, lack of skill, error in judgment, on the part of 
VA treatment team.  It was reported that VA's lack of rapidly 
diagnosing and treating the veteran's rare post operative 
testicular swelling proximately caused his current right side 
testicular and leg complications.  The 



physician noted the facts regarding the treatment of the 
veteran by VA, pointing out that prior to June 26, 1997, the 
veteran had normal legs and that after the procedure, he was 
treated by VA for complaints in June, July and August 1997 
and in October and November 1998.  It was summarized that the 
veteran had pain in the right leg inguinal area with numbness 
likely secondary to his hernia repair problem.  It was stated 
that the veteran problems were due to faulty surgical 
technique by VA.  Dr. Bash offered reasons including that 
this was not the foreseeable outcome of this type of surgery.  
He reported that the veteran's right leg and inguinal area 
pain were secondary to the surgery induced nerve damage and 
due to faulty VA surgical team technique.  

The veteran was examined by VA in July 2006.  The claims file 
was reviewed.  The examiner diagnosed residual pain status 
post right inguinal herniorrhaphy with marked atrophy of the 
right testes.  The examiner offered an opinion that the 
veteran's right thigh pain was linked to the veteran's prior 
surgery.  It was noted that in was more likely than not that 
the veteran's inguinal pain could have resulted from an 
ontoward (sic) event that would not normally have been 
expected to have occurred.  The examiner stated that it was 
within the purview of his symptoms that the ilio-inguinal and 
genital branch of the genitofemoral nerves were more likely 
than not abrupted or incorporated in a suture.  

In an April 2007 letter, Dr. Bash stated that he conducted a 
re-review of the veteran's files for the purpose of making a 
medical opinion.  The doctor stated that it was his opinion 
that the veteran's pain is an unforeseen complication and not 
due to "natural progression."  It was reported that the 
pain is likely due to lack of skill/error in judgment, 
negligence/carelessness and/or malpractice with regard to the 
surgery in June 1997.  It was noted that his pain is due to 
neuralgias in the local nerves and that it was his diagnosis 
that the veteran has persistent ilioinguinal, genitofemoral 
and iliohypogastric neuralgias, all of which are severe.  It 
was also stated that the complication of nerve injuries is 
very very infrequent, and Dr. Bash cited references to 
support this finding.  He summarized that the veteran has 
post-operative neuralgia and that this complication is 
unforeseen as it is very unusual.  




In this case, Dr. Bash has provided a diagnosis for the 
veteran's complaints of pain, i.e., persistent ilioinguinal, 
genitofemoral and iliohypogastric neuralgias.  Thus, a 
current diagnosis of disability exists.  

To establish causation, the evidence must show that the VA 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R.  
§ 3.361(c)(1).  Here both Dr. Bash and the VA examiner have 
stated that the veteran's complaints were caused by his 
surgery in June 1997. 

As to fault, the VA examiner stated that the inguinal pain 
could have resulted from an ontoward (sic) event that would 
not normally have been expected to have occurred.  Dr. Bash 
has specifically stated that the veteran's surgery involved 
carelessness, negligence, lack of proper skill, error in 
judgment which supports a finding of fault by VA.  Further, 
he has reported that the resulting neuralgia was not 
reasonably foreseeable and offered medical references to 
support that conclusion.  

Dr. Bash has twice expressed the opinion that the veteran's 
right leg and inguinal complaints are due to his June 1997 
surgery.  A VA physician has also indicated that the 
veteran's complaints are the result of June 1997 VA hernia 
surgery.  Dr. Bash clearly states that the veteran's 
complications following his VA hernia surgery were due to 
surgical carelessness, negligence, lack of skill, or error in 
judgment on the part of the VA medical team.  Dr. Bash also 
stated that the complications were not reasonably foreseeable 
consequences of the surgery.  He provided extensive reasons 
and bases for his opinions.

Since there is no medical evidence to the contrary, and since 
there is medical evidence that the veteran's persistent 
ilioinguinal, genitofemoral and iliohypogastric neuralgias 
resulted from surgical carelessness, negligence, lack of 
skill, or error in 


judgment on the part of the VA, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is 
warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg and inguinal problems, diagnosed as persistent 
ilioinguinal, genitofemoral and iliohypogastric neuralgias, 
due to VA surgical repair of a right inguinal hernia is 
granted.   


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


